Citation Nr: 0910865	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a dysthymic 
disorder (claimed as depression).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 4, 1973 to 
January 3, 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

In February 2009, the Board received a statement from the 
Veteran in which he waived RO review of the additional 
evidence submitted subsequent to the January 2008 
Supplemental Statement of the Case.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
claim for service connection for a dysthymic disorder 
(claimed as depression) on the basis that there was no 
medical evidence to establish a relationship between a 
current psychiatric condition and the Veteran's service.

2.  The evidence submitted since the RO's December 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the previously denied claim of 
service connection for a dysthymic disorder (claimed as 
depression).

3.  The Veteran developed migraine headaches as a result of 
service.

4.  Diabetes mellitus was first diagnosed more than five 
years after discharge from service and has not been related 
to service or to a service-connected disability.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a dysthymic disorder 
(claimed as depression).  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis for the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The failure to provide 
such notice prior to the adjudication of a claim for VA 
benefits generally constitutes prejudicial error by VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).

By letters dated in August 2004 and June 2006, VA notified 
the Veteran of the substance of the VCAA, including the types 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis; the basis of 
the previous denial of the psychiatric claim, as well as the 
evidence necessary to substantiate the element or elements of 
service connection found to be unsubstantiated in the 
previous denial; generalized notice as to the disability 
rating and the effective date of an award; and the division 
of responsibility between the Veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  See 73 Fed. Reg. 
23353 (Apr. 30, 2008) (amends the provisions of 38 C.F.R. § 
3.159(b) to remove the "fourth element" of the notice 
requirement from the language of that section).

The Board observes that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decisions as typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the Appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, supra.  After the August 2004 and June 2006 
VCAA-compliant letters were issued to the Veteran, he was 
afforded an opportunity to respond.  Thereafter, the claims 
were subsequently readjudicated by VA in a Statement of the 
Case dated August 2006, and in Supplemental Statements of the 
Case dated June 2007 and January 2008.  Under these 
circumstances, any notice defect on the part of VA was cured 
and thus resulted in no prejudice to the Veteran.  Id; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The Board also 
finds that all necessary development of evidence has been 
completed.  The Veteran's service treatment records, private 
records and VA medical records have been obtained, and the 
Veteran has been afforded VA medical examinations.  The 
Veteran reported on his May 2005 notice of disagreement that 
some of his medical records subsequent to his discharge from 
service are unavailable.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the Veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for diabetes mellitus may be presumed if 
such disability is manifested to a degree of 10 percent 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  Service 
connection for diabetes mellitus may also be presumed if a 
Veteran served in Vietnam or has been shown to have been 
exposed to an herbicide agent during service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).

III.  Dysthymic Disorder

The RO denied the Veteran's claim for service connection for 
depression by rating decision in March 1996.  The Veteran did 
not appeal that decision and it became final.  38 U.S.C.A. § 
7105.  Subsequently, the Veteran sought to reopen his claim 
and the RO denied the Veteran's claim for service connection 
for a dysthymic disorder (claimed as depression) by a 
December 1998 rating decision.  The Veteran did not appeal, 
and the December 1998 rating decision became final.  
38 U.S.C.A. § 7105.

In July 2004, the Veteran requested that his claim for 
service connection for depression be reopened.  The Veteran 
asserted in May 2005 that he received psychiatric treatment 
during service.  He also stated that a September 8, 1997 VA 
medical record noted that he had depression in 1994.  The 
Veteran pointed out that he was discharged from service in 
1994.  He also stated that two doctors had told him that 
there was a chemical reason for his depression.

The evidence of record at the time of the final December 1998 
final rating decision included the Veteran's service 
treatment records.  These records reveal that in June 1984 
the Veteran reported that he occasionally felt depressed for 
letting work conditions bother him.  He stated that he was 
able to cope okay and the examiner noted that the Veteran had 
no continuing disability.  In August 1985 the Veteran 
underwent psychiatric evaluation.  He was found to have 
occupational problem and marital problem.  The examiner did 
not diagnose depression and the Veteran was noted to be 
psychiatrically fit for duty.  Also of record was a January 
1996 statement of a social worker who stated that the Veteran 
had major depression.  An April 1997 VA medical record 
indicated that the Veteran had depression due to divorce and 
finances.  A VA Durham, North Carolina outpatient record 
dated in May 1997, and printed on September 8, 1997, states 
that psychiatric evaluation in service did not diagnose 
depression and that the Veteran first received a diagnosis of 
depression in 1994.  A July 1997 private psychiatric 
outpatient report notes that the Veteran reported having 
depression since the late 1970's.  

The December 1998 final rating decision found that the 
evidence of record did not indicate that the Veteran's 
current depression was related to his military service.  The 
evidence submitted since the December 1998 rating decision 
also does not include any medical evidence connecting the 
Veteran's current depression to his military service.  

The Veteran maintains that he has submitted private medical 
records and letters from private physicians that are new and 
material to his claim.  However, while these records discuss 
his depression, none of these records relate the Veteran's 
current depression to his military service.  The physician 
statements dated in June and August 2004 relate the Veteran's 
depression to his epididymectomies and resultant primary 
hypogonadism.  The Board notes that service connection is not 
in effect for epididymitis or for hypogonadism.  The newly 
submitted records do not provide any evidence that would 
indicate that the Veteran's current depression is related to 
his military service.  As none of the newly submitted 
evidence has any bearing as to whether the Veteran's current 
psychiatric disability is related to his military service, 
these records are not material to the Veteran's claim.  Since 
new and material evidence has not been submitted, reopening 
of the claim for service connection for a dysthymic disorder 
(claimed as depression) is not warranted.

IV.  Migraine Headaches

The Veteran maintains that he repeatedly had bad headaches 
during the latter part of his military career and asserts 
that he is entitled to service connection for migraine 
headaches.  

The service treatment records indicate that in February 1983 
the Veteran complained of moderately severe headache.  In 
June 1993 the Veteran reported frequent headaches with 
frontal throbbing pain.

On VA examination in January 1996 the Veteran's predominant 
complaint was headaches.  The VA examiner noted that the 
Veteran attributed his headaches to his service-connected 
hypertension.  VA medical records dated from May 1997 onward 
confirm that the Veteran has chronic migraine headaches.  A 
February 2004 outpatient record from Lejeune Emergency Room 
notes that the Veteran had migraine headaches with right 
frontal pain.

The Veteran submitted a September 2008 letter from a friend 
that served with him in the Marines.  The fellow serviceman 
reported that the Veteran was diagnosed with migraine 
headaches shortly after he retired and he thought that the 
migraines might have been caused by the many chemicals that 
he and the Veteran worked with in service.
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While the Veteran was not provided an actual diagnosis of 
migraine headaches during service, the fact remains that six 
months prior to discharge the Veteran reported that he had 
frequent frontal headaches.  Furthermore, the post service 
medical records that have been obtained show that the Veteran 
complained of headaches just two years after discharge from 
service.  Not only has he been diagnosed with migraine 
headaches since at least May 1997, but his description of his 
headaches symptoms in the post service medical records are 
similar to the symptoms he described during service.  
Weighing all doubt in favor of the Veteran, the Board finds 
that the Veteran's currant migraine headache disability first 
developed during his military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for migraine headaches is warranted.

V.  Diabetes Mellitus

The Veteran asserts that his diabetes mellitus was caused by 
weight gain which was caused by his epididymitis and his 
depression.  He also submitted a block diagram in May 2005 in 
which he indicated that his service-connected hypertension 
and back disability, including long term use of nonsteroidal 
antiinflamtories (NSAIDS) may have contributed to his 
developing diabetes mellitus.  

The Veteran does not claim, and the record does not show, 
that the Veteran developed diabetes mellitus during service 
or within a year of discharge from service.  The medical 
records show diagnoses of diabetes mellitus from November 
2002.  The Board also notes that the record does not indicate 
that the Veteran was exposed to an herbicide agent or that he 
served in Vietnam.  Accordingly, he is not entitled to 
service connection for diabetes mellitus on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

Medical records and a March 2002 letter signed by G.W., M.D., 
do not comment on the origins of the Veteran's diabetes 
mellitus.

J.C., M.D., stated in a June 2004 letter that he was treating 
the Veteran for depression which was associated with weight 
gain and sexual dysfunction.  Dr. J.C. stated that these 
disabilities could have been the result of the surgery to the 
Veteran's testicles in January and March 2000.

In an August 2004 letter B.K., M.D., stated that after the 
Veteran developed primary hypogonadism he developed 
depression, had a significant weight gain, and subsequently 
developed diabetes mellitus.  

While the Veteran asserted on his June 2005 notice of 
disagreement that Dr. G.W., Dr. J.C. and Dr. B.K. have 
attributed his diabetes mellitus to depression and weight 
gain, the fact remains that service connection for depression 
has not been granted.  The Veteran also asserted that these 
doctors attributed his diabetes mellitus to long term use of 
NSAIDS, which are used to treat his service-connected back 
disability.  However, the submissions from these doctors 
reveal no such opinions, and a lay person's account of what a 
medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
There is no medical evidence indicating that the Veteran's 
diabetes mellitus was caused or aggravated by any of the 
Veteran's service-connected disabilities.

Since there is no evidence that the Veteran ever experienced 
diabetes mellitus during service, or for several years after 
discharge from service, since there is no indication that the 
Veteran served in Vietnam or that he was exposed to an 
herbicide agent, and since there is no medical evidence 
linking the Veteran's diabetes to service or to a service-
connected disability, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, service connection for diabetes mellitus is not 
warranted.  38 C.F.R. §§ 3.303, 3.310 (2008).




ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
dysthymic disorder (claimed as depression) is denied.

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


